Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 10/21/20, Applicant amended claims 1, 3-5, 10, 12-14, 17, and 19, canceled claims 2, 9, 11, and 18, and added no new claims.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for candidate name generation for search queries: searching an additional set of documents to generate candidate query names, each candidate query name associated with at least one document of the additional set of documents, wherein searching the additional set of documents to generate the candidate query names comprises: generating a label for each document of the additional set of documents, determining a label relevance score for each label, prioritizing each document in the additional set of documents based on a corresponding label and a corresponding label relevance score, and after prioritizing each document in the additional set of documents, extracting the candidate query names from the additional set of documents; prioritizing the candidate query names based on at least a relevancy to the at least one topic label.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for candidate name generation for search queries.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."	

Responses to Applicant’s Remarks
	Regarding rejection of claim 7 under 35 U.S.C. 112(a) for lacking written description, Examiner fond said support in specification paragraph 0031 and withdraws this rejection.  Regarding rejections of claims 1-20 under 35 U.S.C. 112(b) for the indefinite “disambiguation processing,” in view of amendments reciting “to determine whether the candidate query names are ambiguous,” these rejections are withdrawn.  Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting abstract ideas, in view of Applicant’s amendments, Examiner believes these claims now recite significantly more than mental processes and these rejections are withdrawn.  Regarding rejections of claims 1, 6-7, 9-10, 15-17, 20 under 35 U.S.C. 102 by Langmead, Applicant’s amendments overcome Langmead’s teaches and these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Myaeng et al (US 20110047161) teaches analysis of query topics and related document topics, does not teach prioritizing documents of extracting candidate query names after prioritizing documents (paragraphs 0026-27, 0056, 0095-0102 figure 5).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/25/21